

Exhibit 10.10
AMENDMENT NO. 1 TO
THE J. M. SMUCKER COMPANY
2010 EQUITY AND INCENTIVE COMPENSATION PLAN
THIS AMENDMENT NO. 1 TO THE J. M. SMUCKER COMPANY 2010 EQUITY AND INCENTIVE
COMPENSATION PLAN (this “Amendment”) is made by THE J.M. SMUCKER COMPANY, an
Ohio corporation (the “Company”).
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to amend The J. M. Smucker Company
2010 Equity and Incentive Compensation Plan (the “Plan”) to amend the section of
the Plan pertaining to tax withholding in order to reflect a recent change to
applicable accounting rules; and
WHEREAS, the Board approved this Amendment on June 15, 2017.
NOW, THEREFORE, the Plan is hereby amended as follows:
Section 17 of the Plan is replaced in its entirety with the following:
Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local, or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board) may include relinquishment of a
portion of such benefit. If a Participant’s benefit is to be received in the
form of Common Shares, and such Participant fails to make arrangements for the
payment of tax, the Company will withhold such Common Shares having a value
equal to the amount required to be withheld. Notwithstanding the foregoing, when
a Participant is required to pay the Company an amount required to be withheld
under applicable income and employment tax laws, the Participant may elect to
satisfy the obligation, in whole or in part, by electing to have withheld, from
the shares required to be delivered to the Participant, Common Shares having a
value equal to the amount required to be withheld (except in the case of
Restricted Stock where an election under Section 83(b) of the Code has been
made), or by delivering to the Company other Common Shares held by such
Participant. The shares used for tax withholding will be valued at an amount
equal to the Market Value per Share of such Common Shares on the date the
benefit is to be included in Participant’s income. In no event will the number
of Common Shares to be withheld and delivered pursuant to this Section to
satisfy applicable withholding taxes in connection with the benefit exceed such
number of Common Shares which have an aggregate Market Value per Share which
exceeds the maximum statutory individual tax rate in the jurisdiction(s)
applicable to the Participant. Participants will also make such arrangements as
the Company may require for the payment of any withholding tax obligation that
may arise in connection with the disposition of Common Shares acquired upon the
exercise of Option Rights.
Except as specifically amended by this Amendment, the Plan shall remain in full
force and effect in accordance with its terms.






    

